Citation Nr: 1228658	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for acne, keloidal with scar and recurrent infection.

2.  Entitlement to service connection for arthritis of the neck, to include as secondary to service-connected acne, keloidal with scar and recurrent infection.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches, to include as secondary to service-connected acne, keloidal with scar and recurrent infection. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 30 percent evaluation for acne, keloidal with scar and recurrent infection, and declined to reopen the Veteran's previously denied claim of entitlement to service connection for residual blisters on both feet; and a March 2007 rating decision from the VA RO in Atlanta, Georgia, which denied service connection for arthritis of the neck and declined to reopen the Veteran's previously denied claim of entitlement to service connection for headaches.  In April 2006, the Veteran submitted a notice of disagreement (NOD) with the evaluation assigned for his acne, keloidal with scar and recurrent infection, and subsequently perfected his appeal in February 2008.  In March 2007, he submitted an NOD with the March 2007 rating decision and subsequently perfected this appeal in September 2008.  His case is currently under the jurisdiction of the VA RO in Atlanta, Georgia.

In April 2010, the Board remanded the Veteran's claims of entitlement to an increased rating for acne, keloidal with scar and recurrent infection, and service connection for arthritis of the neck and his petition to reopen to previously denied claim for service connection for headaches to the Appeals Management Center (AMC) for further evidentiary development, including obtaining outstanding private and VA treatment records.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and sent the Veteran letters in April 2010 and June 2011 asking him to identify any outstanding private treatment records.  The Veteran did not identify any such records.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The Veterans Law Judge who held the February 2010 Travel Board hearing and signed the April 2010 Board remand is no longer employed at the Board.  In June 2012, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  See 38 C.F.R. § 20.707 (2011).  The letter indicated that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed as stated.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected acne, keloidal with scar and recurrent infection, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to an increased rating for acne, keloidal with scar and recurrent infection, and service connection for arthritis and his petition to reopen his previously denied claim for service connection for headaches.

A May 2007 VA treatment record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It is unclear whether the Veteran's SSA disability benefits are related to any or all of his pending claims.  It does not appear that VA has attempted to obtain the Veteran's records from SSA or to clarify whether the disabilities for which he receives SSA benefits are related to his current appeal.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, the case must be remanded so that the RO may attempt to obtain any relevant SSA records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine whether his SSA disability benefits are related to his service-connected acne, keloidal with scar and recurrent infection, or his claimed arthritis of the neck or headaches.  If the Veteran responds in the affirmative or fails to respond, obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the AMC cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AMC  must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the AMC should afford the Veteran's authorized representative, the Georgia Department of Veterans Services, the opportunity to review the claims file and submit written argument on the Veteran's behalf, to include, as appropriate, a VA Form 646, or equivalent, in furtherance of the appeal.  Any attempts to solicit a VA Form 646, or equivalent, must be documented in the claims file.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to an increased rating for acne, keloidal with scar and recurrent infection, and service connection for arthritis of the neck, and the petition to reopen his previously denied claim of entitlement to service connection for headaches should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



